Simmons, C. J.
1. Where one makes a voluntary conveyance -of land, and subsequently, for a valuable consideration, conveys tlxe same land to another who knows that the grantor has previously made the voluntary conveyance, and the grantee in the later deed sells and conveys the land to another person who has no notice, such last grantee will be protected against the voluntary (feed, civil Code, § 3938.
2. Whether the-deed in this case from a mother to her children was voluntary or for value can not be determined by this court, as no copy or sufficient description of the deed is embraced in the record. Inasmuch as the trial judge treated the deed as voluntary and the plaintiffs in error have failed *471to show that lie erred, in so doing, this court must also treat the deed as a voluntary .one. Judgment affirmed.
Submitted November 26,
—Decided December 12, 1904.
Levy and claim. Before Judge Lewis. Greene superior court. March 19, 1904.
George A. Merritt and Joseph P. Brown, for plaintiffs in error.
James B. & Noel P. Park, contra.

All the Justices concur.